DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201621406359, filed on 12/21/2016.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 18-20 directed to an invention non-elected with traverse in the reply filed on 05/12/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Response to Arguments
Applicant’s arguments, filed 10/06/2021, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Allowable Subject Matter
Claims 1-6, 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding the subject matter of the instant application, they are deemed novel and non-obvious over the prior art of record. The prior art teaches an upper cover assembly, comprising: an upper cover having a liquid injecting port, a smoke outlet and a liquid injecting cover. The prior art further teaches the liquid injecting cover movable relative to the upper cover between a locking and an unlocking position, wherein the liquid injecting cover is in the locking position relative to the upper cover. The prior art does not explicitly disclose wherein the smoke outlet and the liquid injecting port are sequentially disposed on the upper cover. The prior art further fails to disclose the liquid injecting cover having a through hole and hingely connected to the upper cover at a hinge joint causing the through hole in the liquid injecting cover to be in communication with the smoke outlet. There is no teaching, reasonable suggestion or motivation to modify the prior art to correspond with the claimed invention, therefore it would have been nonobvious to one of ordinary skill of the art before the effective filing date of the claimed invention to arrive at the claimed subject matter. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747            

/ERIC YAARY/Examiner, Art Unit 1747